Citation Nr: 1502334	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 2010, for the award of service connection for degenerative joint disease of the left knee.


2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1973.   

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The claim for a higher initial rating is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's request to reopen the claim for service connection was received on November 13, 2009; there was no pending claim prior to that date.


CONCLUSION OF LAW

The criteria for an effective date of November 13, 2009, but not earlier, for the award of service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The pertinent facts in this case are not in dispute, and the law is dispositive.  There is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  In this regard, the Board notes that the record includes the records associated with the Veteran's Social Security Administration disability benefits and the VA treatment records dated between the issuance of the May 1998 rating decision and the claim to reopen.  

Legal Criteria

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran essentially contends that service connection should be granted for his left knee disability effective the date of receipt of his original claim in 1998.  

The Veteran first filed a claim of entitlement to service connection in January 1998.  That claim was denied in a May 1998 rating decision.  The Veteran did not appeal the rating decision, and no relevant evidence was received, to include constructively, prior to the expiration of the appeal period.  Thus, the May 1998 decision is final.   

On November 13, 2009, VA received a statement from the Veteran in which the Veteran reported a desire to pursue a claim for service connection for the left knee disability.  The Veteran requested advice on what action, if any, was required for the request for service connection to be adjudicated.  On May 10, 2010, VA received another statement from the Veteran.  He referenced his previous statement, noting that he had not received any response to his service connection claim.  He then reiterated his request that he be granted service connection for the left knee disability.  In an August 2010 rating decision, service connection was awarded, effective May 10, 2010.  

The Board finds the November 2009 statement is an informal claim for service connection for the left knee disability.  The Board has reviewed the evidence dated prior to November 13, 2009, but finds no evidence that could be interpreted as a pending claim.  In this regard, the Board notes that although the record includes VA treatment records dated between the issuance of the May 1998 rating decision and the November 2009 statement, the records do not reveal any intent to file a claim and thus cannot be interpreted as a pending claim.  As such, the Board finds November 13, 2009, is the appropriate effective date for the award of service connection for a left knee disability.  


ORDER

An effective date of November 13, 2009, but not earlier, for the award of service connection for degenerative joint disease of the left knee is granted.  


REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected left knee disability in August 2010.  He has since reported that the examination report does not accurately depict his left knee disability.  Therefore, the Board has determined that he should be afforded another VA examination to determine the degree of severity of his left knee disability.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim.

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


